904 F.2d 699
53 Fair Empl.Prac.Cas.  1744
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ned N. CARY, Jr., Plaintiff-Appellant,v.ANHEUSER-BUSCH COMPANIES, INC.;  Jim Babcock, Supervisor,Defendants-Appellees,andParker Hilliard, Union Steward, Defendant.
No. 89-2611.
United States Court of Appeals, Fourth Circuit.
May 24, 1990.Rehearing Denied July 3, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, District Judge.  (C/A No. 88-85-NN).
Ned N. Cary, Jr., appellant pro se.
Eva Susan Tashjian-Brown, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Ned N. Cary, Jr. appeals from the district court's order granting summary judgment to Anheuser-Busch and dismissing Jim Babcock as a defendant.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cary v. Anheuser-Busch Co. Inc., CA-88-85-NN (E.D.Va. Dec. 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED